''Me. Chibe Justice Quiñowes,
after stating the foregoing-facts, delivered the opinion of the court.
The findings of fact contained in the judgment appealed from are accepted.
After considering the evidence offered hy the petitioner, Sergio Calzada Ferrer, and which reduces itself to the testimony of two witnesses who testified in the present proceeding, the declaration of ownership applied for by said Calzada Fe-rrer cannot he made, isasmuch as the witnesses do not show the time of possession of Ithe petitioner, and which he alleges in his petition does not exceed two months, nor the time his predecessor in interest was in possession, nor whether or not he was in possession under title, and if so, of what said title *537consisted; ■which requisites are necessary to prove the acquisition of the ownership of real property by ordinary prescription, or not less than thirty years.
In view of article 395 of the Mortgage Law in force and the Judicial Order of April 4,1899, we adjudge that we ought to affirm and do affirm the judgment appealed from, in so far as it denies the declaration of ownership applied for by Sergio Calzada Ferrer, he to pay the costs.
Justices Hernández, Figueras, Sulzbacher and MacLeary concurred.